Situation in Kenya (debate)
The next item is the statements from the Council and the Commission concerning the situation in Kenya.
President-in-Office. - (SL) I am very pleased that today the European Parliament is going to discuss the situation in Kenya and also debate the proposed resolution on the current situation there.
The mere fact that the European Parliament sent the Election Observation Mission under the leadership of Mr Lambsdorff, and its own delegation led by Mr Mulder, gave a very important sign that the European Parliament is interested in the situation in Kenya.
The elections in Kenya, as we know, took place on 27 December. The high turnout of the Kenyan voters is proof of the commitment of the Kenyan people to the democratic process and of the trust in that process.
The European Union Election Observation Mission was present at the actual location and was led by Mr Lambsdorff. It warned of numerous irregularities in the counting and recording of the votes during these elections. These irregularities are causing serious doubts about the actual outcome of these elections. As we know, after the results were published, violence broke out in the capitol Nairobi and other parts of Kenya.
Supporters of the opposition leader, Mr Odinge, clashed several times with the security forces and also attacked the followers of President Kibaki. Shots were fired by the security forces into the masses. According to Louise Arbour, United Nations High Commissioner for Human Rights, the security forces responded "with excessive violence”.
At least 600 people lost their lives and almost a quarter of a million people were displaced - all this in Kenya, a country to which refugees from the neighbouring countries, Somalia and southern Sudan, usually flee.
It has affected the economy not only of Kenya itself, but also of the neighbouring countries, especially those without their own access to the sea. That is a tragedy. At the same time it is a great blow to the process of democratisation and a blow to the whole continent of Africa, where Kenya was regarded as exemplary.
The European Union condemned the violence in Kenya. We appealed to Kenyan leaders to try and answer the doubts about the regularity of the elections, but first of all to establish a dialogue and find a political solution. Naturally, we responded to the humanitarian needs of the Kenyan population. The European Union saluted the mediation by President Kufuor of Ghana, who is presiding over the African Union.
We also expressed our support for a group of eminent African personalities led by the former United Nations Secretary General, Mr Kofi Annan, which should arrive in Nairobi shortly. In the meantime, President Kibaki has appointed his government without consultation with the opposition leader, Mr Odinga. The latter has called for mass demonstrations in Kenya in three days' time.
On a more positive note, the Kenyan Parliament had its first session yesterday. The opposition candidate was elected President of the Parliament. This was encouraging in the sense that certain democratic rules have still been observed in the country and that the opposition still has a voice.
As for the European Union, it is perfectly clear that normal business with Kenya will not be possible until a political compromise is found. The compromise must lead to a permanent solution which will uphold the will of the Kenyan people, gain the trust of the Kenyan people and return Kenya to stability.
In the name of the European Union, I can say that everything that has followed the Kenyan elections has represented a great disappointment and that the situation is still worrying. However, this cannot be compared with the disappointment felt by the people of Kenya themselves, people who took part in the elections en masse in the hope of a better future.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, it goes without saying that the European Commission is deeply concerned at the serious crisis Kenya is experiencing. Furthermore, the day after the elections, when we saw the warning signs of the chaos following what happened particularly during the counting of votes, we mobilised and established contacts with the authorities on both sides - the outgoing majority and the opposition. I should also tell you regarding this that I had no trouble getting in direct, personal contact with Mr Odinga. On the other hand, since then and despite repeated attempts, I have never been able to make direct, personal contact with Mr Kibaki, which is surprising considering how easy it was to contact him in the past. This is fairly indicative of the unease that reigned.
The post-election violence, which has caused the deaths of more than 600 people and the displacement of more than 250 000, has obviously highlighted the frustration and anger felt by the Kenyan people about the profound problems of socioeconomic inequality and corruption undermining Kenyan society, with the risk of confrontation on ethnic lines. But these elections have also highlighted the democratic aspirations of the Kenyan people. These aspirations have been flouted by the irregularities that occurred on election day, which cast serious doubt on the validity of the official results. We fully share the conclusions and declarations of the European Union's election observation mission, led by your fellow Member Alexander Lambsdorff, whom I would really like to congratulate for the excellent work he did, to the point that the international authorities outside the EU, which started off in a slightly less categorical position, in some ways a slightly less objective position, ended up supporting Mr Lambsdorff's observations and conclusions and endorsing them.
The Commission's position with respect to the political situation in Kenya could not be clearer. Kenya's political leaders urgently need to size up their responsibilities and immediately and seriously commit themselves to finding a political settlement. Without such a commitment, the European Union will undoubtedly have no other option than to review its relations with Kenya, which until now, it has to be said, have been excellent. Kenya is a country that was felt to be on the right track in terms of governance, human rights and democracy, and it was also playing an important role in regional stability. We need to remember these things.
Seeking a political settlement is therefore the responsibility first and foremost of the Kenyan leaders. It requires an immediate halt to provocation and violence in the streets, but also in the media and in public posturing. It is crucial for President Mwai Kibaki, and the opposition leader Raila Odinga, to agree to compromise by recognising that the election result is not correctly reflected in the exercise of power and responsibility, and that there must inevitably be power sharing to avoid the continuation of the political crisis. This power sharing could be an interim solution until, for example, new elections could be held.
Finally, it is important for the Kenyan political class to recognise the pressing need to solve the basic problems at the root of this outburst of violence, whether they are the constitutional organisation of power, the political governance of the country, or the serious discrimination and socioeconomic inequalities.
The Commission and the European Union as a whole fully support the African mediation launched by President Kufuor and continued by Kofi Annan, thanks to Graça Machel and Benjamin Mkapa. They call upon President Kibaki and Raila Odinga to cooperate fully with the aim of finding a political settlement. I spoke at length with Desmond Tutu at the start of the crisis, during his mediation mission. I also had a very long discussion with Kofi Annan, who indicated that the most appropriate thing would be for African mediation to accompany a process of rapprochement. I have promised the Commission's support for this mediation, whether politically or financially.
Whatever the case, we should be pleased that the speaker of the Kenyan parliament was elected properly last night. We should take this as a sign of respect for the constitutional framework, from this point of view at least. However, the next few days will be crucial. We will be monitoring the situation closely and will remain in constant contact with the African mediators. We will adapt our relations with Kenya, including as regards cooperation, to reflect changes in the situation and the actions of both sides.
All options are currently on the table. There needs to be European and international dialogue so that what we do has the maximum impact. It seems that the international community is currently on the same wavelength, that there are no longer differences in approach, political tendency, or even strategy. This is important. It was not necessarily the case at the outset, straight after the elections. I think this is something we have now achieved, and it is a good thing.
As for the humanitarian situation, the Commission has reacted very quickly. Following the assessments by experts from ECHO and our partners in the field, the Commission has released initial emergency aid of 5.5 million euros to cope with the needs of displaced people for water, food, shelter and healthcare.
on behalf of the PPE-DE Group. - (NL) Mr President, as has already been said, Kenya has been an important example of democracy and stability in the region since 2002. In recent years, the country has made great political and economic strides. The Kenyan elections have shown that the vast majority of Kenyans prefer democracy to dictatorship. They have shown that they have more faith in elected representatives than in the military. Nevertheless, these alarming outbursts of violence have occurred, and there is now a humanitarian crisis that has already left hundreds dead and more than 250 000 refugees. This will not be without consequences for the country's economic situation.
What is to be done? It is important for the European Union to offer its full support to the panel of 'eminent African personalities' appointed by the African Union and headed by Kofi Annan. If the past can teach us one thing, it is that we must not think that we - Europe - can solve Africa's problems. African problems require African solutions, and I welcome the European Commission's support for this.
Mr President, our group fully supports the resolution. I do have one more thing to get off my chest, however: something that our group considers extremely regrettable. This is that, one day after the elections - that is, at a time when the outcome had been decided and, as the Commissioner has said, irregularities had already abounded - the European Commission transferred more than 40 million euros to the government in budget aid. It did not even await the findings of our own observation team - which, incidentally, were published just three days later.
This political decision cannot be justified on the technicality that the payment had already been delayed once, until after the elections, and that it was just the third in a series of payments. This payment could have and should have been deferred. This was an extremely unfortunate decision, all the more so because the Member States themselves had already suspended their aid. This must not happen again.
on behalf of the PSE Group. - (ES) Mr President, additional proof that the majority of the Kenyan people did not support President Kibaki is that in the parliamentary elections, which were held at the same time as the presidential elections, Mr Odinga's opposition party won more than twice as many votes as Mr Kibaki's party.
As we know, this enabled Mr Odinga's party to win the post of speaker when Parliament opened yesterday in Nairobi. Meanwhile, 22 of Mr Kibaki's ministers, who aspired to be MPs, were defeated at the elections.
President Kibaki is, in my view, responsible for a great deal, not only because of the electoral fraud. His five years in government have led to frustration, disillusionment and deception. It is true that the economy has grown by 6%, but more than half the population is still living below the poverty line. Also, several cabinet ministers, appointed by Mr Kibaki in a clear act of provocation, have been linked with cases of corruption.
This President, who is fraudulently seeking to remain in power, is also responsible for another serious matter: his action has caused a resurgence in inter-ethnic conflict, a spiral that may be difficult to contain.
As if this were not enough, as you know, two weeks ago the Chairman of the Kenyan Electoral Commission stated no less than that he did not know who had won the presidential elections.
In view of all this, in my opinion it makes perfect sense, as paragraph 11 of the joint motion for a resolution of Parliament states, to demand that new elections be called if it is impossible for an independent institution to organise a clean, transparent and credible recount of the votes cast in the 27 December elections.
on behalf of the ALDE Group. - (DE) Mr President, I would like to begin by expressing my gratitude to the Council, the Commission and also to my fellow Members here in the European Parliament. There is great unity among the institutions. This makes me personally very happy and I say this also on behalf of my team of more than 150 election observers, at least 50 of whom have been stationed in Kenya for over a month. Our unity here is a good sign.
Some of these observers - I want to state this here - are now on their way to Pakistan, or have already arrived there, where the next difficult election is pending. Election monitoring is sometimes a difficult and dangerous job. I should like to thank these people most sincerely for their commitment to this.
Whatever you stand for, Europe is the common value. We can be proud - as the Commissioner has just said - that other monitoring missions have subscribed to our judgment, for instance the Commonwealth Delegation and the International Republican Institute from the United States. I believe the work of the monitoring mission has therefore established a basis for a joint effort in which the European Union, Africa and the United States all pull together in order to reach a solution to the crisis in Kenya.
In its resolution the European Parliament will highlight the paths it considers appropriate. As chief observer, I have not taken part in these consultations myself. The neutrality of our mission must, in my view, be unequivocally preserved to the end. To the end means until our final report, which we are presently compiling, is submitted.
Together with the professional work of our observers in the field, the resulting neutrality was our strongest asset. Neutrality and professionalism also include the fact that we work only on the basis of proof. In our conclusion we discovered that there is scepticism about the result of the presidential election. As a monitoring mission, we have never said that a particular candidate has won the elections. What we have said is that it is not possible to establish who the winner is.
I would like to quote something in English from the Kenyan election observers, who write as follows:
'In our view, considering the entire electoral process, the 2007 general elections were credible in as far as the voting and counting process is concerned. The electoral process lost credibility towards the end with regard to the tallying and announcement of presidential results.'
That statement comes from the national Kenyan observers, who stationed between 16 000 and 20 000 people there. It is entirely consistent with our findings.
I now wish to say something that applies to me, to the team and to everyone: we are hoping for a rapid settlement of the crisis, an end to the violence and for the refugees to return to their homeland as quickly as possible.
Mr President, Prime Minister, Commissioner, Kenya is more than just the problem of President Kibaki's electoral abuses. We are dealing here with a humanitarian crisis for the civilian population.
The most dramatic situation seems to be happening in Eldoret, in the Holy Spirit Catholic Church in Langas. There we are dealing with numerous murders set against a political and ethnic background. Many Kenyans have been driven out of their family homes, which have then been burned down. On 1 January 2008 more than 3 000 people were taking refuge in the parish of Langas. The refugees are deprived of food, clean water and sanitation. On 2 January this year the Catholic Missionary Service News Agency, MISNA, reported that between 7 000 and 10 000 people were taking refuge in the cathedral in Langas. What is needed is not only political mediation, but also action to guarantee that no outburst of ethnic and religious hatred will be permitted.
on behalf of the Verts/ALE Group. - (FR) Mr President, I think that in view of the current situation, the European Union should make an effort to assert its credibility as regards the observation missions it sends to these countries. For if it is observed quite seriously, as was the case, that the result is clearly fraudulent, that the president cannot be considered the legitimately elected president, the European Union should then be consistent in its policy and start, at the very least, by not recognising the president, in this case Mr Kibaki. Secondly, the EU should propose and ensure, as rapidly as possible, that new presidential elections are held that will enable the president to be properly elected, honestly this time.
Sadly, we have precedents, notably in Ethiopia where the President also used force to get himself into office, despite the evidence of fraud followed by much repressive violence. The European Union's acceptance of this fait accompli helps to undermine the value of sending observation missions.
What is the point of sending European observation missions with the seriousness and commitment of all our colleagues in this area to make conclusions that are unanimously recognised by everyone, if in the end we lie low and a few months later accept a coup by a president who will not even listen? Would we accept this kind of situation in our own countries? Obviously not.
Therefore we cannot, in terms of the democracy and electoral processes we support, have double standards, one applying in the European Union and the other fluctuating in line with peoples' interests in these regions.
The Kenyan people, I believe, want to get to the bottom of this situation and are calling for new elections to make things perfectly clear.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, we are certainly all agreed that the events in Kenya are tragic and that there must categorically be an end to today's continuing violence. The crisis in Kenya is fundamental and in my view not merely political in nature. To all intents and purposes, it can also have an impact on the situation in Africa's neighbouring countries.
It is true that there are rabble-rousers in Kenya trying to invoke hatred between ethnic groups in order to gain power. But if, for example, you read the free Kenyan press these days, it is very heartening to see how many journalists are constantly striving to stand up for unity in the country and for unity among the Kenyan people and are turning against the fragmentation of society. The problem primarily is that it has not been possible to allow broad sections of the Kenyan population to have a share in the Kenyan economic boom and that violence is able to spread on this basis. In the context of our development cooperation, we should rather emphasise the fact that a real attempt is being made here to bring about change and in particular, to carry out a practical campaign against poverty in Kenya.
I also think that holding discussions about the cancellation of budget support for Kenya is a problem, because this fuels anxiety about the future in Kenya. I specifically welcome the fact, Commissioner Michel, that the EU is clearly on the side of Kofi Annan and other mediators from the African Union in helping to resolve these processes in Kenya and with African politicians.
- (LV) Mr President, Commissioner, ladies and gentlemen, first of all I would like to commend the high level of activity among the citizens of Kenya on election day. The elections were characterised by high rates of participation and patience on the part of citizens, regardless of the long queues and technical problems in certain districts. The situation regarding the production of presidential election results was, unfortunately, entirely different. The requisite transparency was not achieved. The many breaches and discrepancies in information cast doubt upon the election results announced. Unfortunately, the impression has been given that the results were produced according to the principle that it is not how you vote that is important, but rather how we count the votes. If it is not possible to carry out a reliable and transparent review of the votes, then the presidential elections in Kenya should be held again. After the announcement of the election results the already tense atmosphere unfortunately turned violent. The most urgent priority now is to stop the violence and avert a humanitarian crisis. The European Union must support the mission led by the African Union and Kofi Annan to mediate between the President and the opposition, in order to stop the violence and find a solution to the political crisis. If necessary, the European Union ought to be ready to continue this mediation. Certainly, the European Union must grant Kenya the humanitarian aid needed to relieve the situation of the many thousands of displaced persons who, because of violence, have been forced to abandon their homes. Humanitarian aid should, however, be provided in such a way that it really reaches displaced persons and there is proper control over the way in which funds are used. From this viewpoint, the European Commission's decision, one day after the elections, to transfer 40 million euros of budget support to the Kenyan government without taking into account the criticisms of European Union observers regarding the conduct of the elections, is questionable. Budget support unfortunately does not ensure rigorous control of the use of funds, and the provision of such assistance to a president and a government that have reached power in questionable elections ought to be carefully evaluated. I call on the European Commission to assess this case and to inform the European Parliament of the measures taken to prevent a recurrence of such a situation.
Mr President, clearly we need to identify the fact that Kenya is a country where most people are actually subsisting on a couple of dollars a day.
There is massive discontent and deprivation; a whole army of discontented people, as we have seen, has been engendered by the situation there, because what they realise is that the gap between the haves and the have-nots in Kenya has widened - and that in the context of that 6% growth in GDP which others have mentioned.
Kenya is a low-income, low-resource economy. It is also a country which, tragically, is mired in patronage and in corruption. And what we see is that, as we speak here today, people are storing up food, and people are out on the streets again in Nairobi and in other parts of Kenya.
Therefore I would add my voice to those that have said that the EU must suspend budget support to Kenya until a political resolution to the present crisis has been found. Of course, it is unacceptable that that EUR 40.6 million was sent the day after the election criticisms were made.
I am very encouraged that Commissioner Michel intimated in our committee on Monday that budget support would be reviewed immediately. I would like to hear some more detail of that. Instead of channelling money through line ministries in Kenya, we must look at ways of doing it through project support, which also ensures that the poor of Kenya are not damaged by such an action.
In my view we need to be much clearer about the need to place aid conditionality on good governance, as is clearly stated under the Cotonou Partnership Agreements, and we have not done that. We have, I am afraid, turned a blind eye to many of the serious accusations about corruption in that country.
Finally, the perpetrators of those irregular election results that the observers have reported to us must be held to account and must not be allowed to get away with it.
I also say that the European Union must play its part in monitoring the mediation process. We have been at the vanguard of asking for these considerations to be made, and I would like the Council and the European Union to be stronger and more consistent in its approach, and make sure that Kofi Annan is given all the support he needs from Europe, and that a new Election Commission can be put in place as soon as possible.
(SK) Please allow me a few questions and a few comments.
What happened to the European Union funds that were at the mission in Nairobi since November? Why was the transfer delayed until the election and the money paid out the day after the election? At that time only preliminary results were available and already there were the first doubts about the reliability of the procedure. Who has control over the use of the funds of EU taxpayers earmarked for development assistance? If there were doubts over the course of the elections, there should have been clear rules set out beforehand to the effect that the funds would not be handed over until the official announcement of the results.
When I was in Kenya a month before the elections many people pointed out to me, and the Commissioner also indicated, that the situation could end in violence. Since the financial aid is meant for the people, the condition for providing this aid must not be whether the situation has stabilised or not; otherwise we would have to suspend financial help in more countries, not only in Africa.
I reject the use of development assistance as a tool of manipulation. Suspending funds is a form political pressure and those for whom the help was destined will pay the price. Europe's taxpayers are clubbing together and the people we are helping cannot become the hostages
of political leaders. Agreements should not be conditioned by development assistance: often they are not conditioned by respect for human rights. The people in Kenya need our help, whether they support Kibaki or Odinga. They live next to each other in slums, in extreme poverty.
We are aware that there were elections in Africa. According to people from Kenya, even if the counting of the results was possibly not accurate overall, the results would not have changed anything. Therefore, we should not be punishing the people who depend on our aid, and I am thinking of Europeans as well as of Slovaks, who despite the serious situation have stayed put and continue to complete the bilateral projects. I can guarantee that the funds for these projects are being used effectively and without corruption.
(ES) Mr President, we Europeans cannot just say that we are very concerned but we very much hope that things will return to normal, because a return to normality at the price of accepting the fraudulent victory of Mr Kibaki is not a solution that we can accept.
In too many African countries, rigged elections have robbed citizens of all faith and hope in the democratic system. Another case of this, this time in Kenya, would be lethal for the democratic hopes of Africa.
The solution can only come from strong external pressure. Without strong external pressure the two leaders will not reach any kind of agreement, and we need to tell Mr Kibaki clearly that his Government is illegal and act accordingly. Otherwise, our electoral observation missions would be pointless.
We have talked about the responsibilities of the African people, but we should also remember our own responsibilities. For too long we have closed our eyes to what was going on in Kenya. For too long we have sung the praises of that country as an example of democracy, forgetting the social inequalities and the corruption that was rife throughout the country: 16 billion dollars in aid have been received by that country since independence and there have been just four presidents.
Kenya is paying very dearly for the protection and support that we have given to its poor governments, without denouncing them. We cannot close our eyes this time.
(NL) Mr President, today has seen further serious police violence against demonstrators. There have been further deaths in Kenya. Can there be an end to this tension without renewed presidential elections? I doubt it. At all events, an independent investigation into this electoral fraud is required, the outcome of which must be respected by all parties even if it means new elections.
Kenya is running tremendous risks. It is in the interest of all Kenyans, of the region and even of the EU itself that the unrest is brought to an end. To reject dialogue now would be irresponsible. Moreover, one thing is clear: further budget aid to an undemocratic government such as this is out of the question.
Kofi Annan has been taken ill, and rarely has a bout of flu come at a worse moment. Nevertheless, the EU must lose no time in fully supporting his mission and offering technical and financial assistance where necessary. Naturally it is the African leaders who must mediate in the first instance but, if the situation threatens to escalate further before Mr Annan's arrival, the EU itself will have to be ready to join with the African Union in sending a high-level delegation to Nairobi without delay. Kenya must not become another Somalia. It is not yet too late.
Mr President, I agree with Mr Borrell Fontelles that, if any good has come out of the post-election situation in Kenya, it is that it has revealed that the so-called Kenyan success story is built on a foundation of straw. While it is true that the thirst among ordinary Kenyans for democracy is strong and that Kenya has been going through a great economic boom, it is equally clear that for years a government overseeing that economic boom has failed to ensure that the whole of its population has benefited economically and socially.
We now know that there is deep-rooted social and economic disarray in the country and that for years the Government has operated on a basis of corruption and economic mismanagement. The concept, as Mrs Kinnock rightly says, of good governance and respect for democracy are prerequisites for European Union aid. But, contrary to what other speakers have said, that does not mean that we should abandon the country. It means we should rechannel our aid through agencies and organisations that can get money to the poor, the neediest and the weakest in Kenya. Clearly, if the election results are not properly monitored and respected, we cannot continue to channel money through the Kenyan Government. We have to send a clear message: good governance is a prerequisite for assistance from the European Union.
Mr President, this situation, as all the others have said, is very tragic: it resembles very much what happened a few years ago in Addis Ababa.
I doubt whether a solution can be found without new elections. But, ideally, a solution should now be found through dialogue in Kenya, preferably supported by the African Union. But, so far, we have seen very little progress. Time is short: the fabric of the country is disintegrating as we speak.
We cannot be bystanders if the situation is not resolved. To suspend aid is a must under the present circumstances. Moreover, if reconciliation fails, the EU has to step in to offer its services to mediate. Is the Council, is the Commission prepared to do that? In the longer-term perspective, I would submit that we have to seriously reconsider not only our development cooperation but in particular our governance programme, and in particular help political parties to become real parties and, in addition to that, strengthen the institution of the Kenyan Parliament, because that is a key problem right now.
Mr President, as someone who has visited Kenya previously and in particular the slum areas in Nairobi, I am familiar with the corruption that was in place even prior to this election. I condemn the tragic loss of up to 600 lives, and the critical humanitarian situation which has ensued after the 27 December elections in Kenya. I call on the relevant authorities and stakeholders to do their utmost to bring peace to Kenya and ensure that human rights and the rule of law are respected.
It is most unfortunate that Kenya, being one of the most stable and economically-developed nations in East Africa, has now descended into such chaos, as this will most likely have detrimental knock-on effects on its neighbouring countries. The EU election observation mission concluded that the lack of transparency and adequate security procedures severely undermined the credibility of the presidential election results.
Today, Mr Odinga's opposition party has called once again for nationwide protests regarding the outcome of last month's presidential election. These opposition rallies are due to last for three days, despite a government ban. Such protests could lead to further bloodshed. Many of the killings seem to have been based purely on ethnic differences, the most horrendous of which was the brutal attack on a church near the town of Eldoret, which is thought to have left more than 30 ethnic Kikuyu dead.
I urge Mr Kibaki to respect his country's democratic commitments as enshrined in Kenya's national Constitution and the guidelines of the African Charter of Human and People's Rights. I call on the Presidency of the EU and the European Commission to monitor closely the mediation mission that will be led by Mr Annan later this week and, if required, to ensure an immediate continuation of these mediation efforts by a high-level EU delegation, possibly a joint EU-AU initiative.
- (DE) Mr President, I should like to follow up on the question from my colleague Glenys Kinnock to Commissioner Michel. What are the main points? How can we visualise this? In what direction is budget support being modified?
One extra question: I assume that arrangements are already in place in the current budget support system for support to be suspended in such a situation as that which prevailed in Kenya after the elections?
(NL) Mr President, we all agree that what has clearly gone wrong in Kenya is the presidential election procedure. What have gone relatively well, however, are the parliamentary elections, the elections for members of the national parliament.
I agree with Commissioner Michel that yesterday's developments in the Kenyan Parliament are encouraging: the speaker has been elected - the parties and the opposition have been sufficiently powerful to push through the elections for the new speaker. I therefore believe that the European Parliament must do everything possible to support parliamentary democracy in Kenya and strengthen it where possible. The budget aid that was granted exactly one day after the elections has drawn criticism from many quarters of this House.
I would like to ask the Commissioner the following question - even though this is probably not officially allowed. Would he be inclined to make future decisions to grant budget aid dependent on the European Parliament's opinion? In my view, it is not for a small group of officials in the European Development Fund Committee to take such a decision; instead, the Commissioner should first seek the European Parliament's opinion. I would like to have a clear answer to this question.
- (PL) Mr President, the example of Kenya shows what a breakdown in democratic standards can lead to, and how important it is for elections to be free, transparent, honest and fair.
People who have lost elections, regardless of whether they lost in honest rivalry or whether they were cheated by those who organised the election process, should nevertheless not pursue violence and destruction. Randomly hurting people, including women and children, has nothing in common with acceptable forms of struggle for one's rights. The only hope for an effective solution to problems of this type lies in convincing the rulers and the opposition that the overriding aim of politics is not to acquire or hold onto power; the aim of politics is the good of the people.
A return to normal for Kenya must therefore begin with a suspension of violence and destruction. I appreciate that this is the aim of mediators from the African Union, and the European Union should support this process. I would like to thank Commissioner Michel for making such a declaration.
- (DE) Mr President, it is not only recently that the extent of corruption in Kenya has become evident and as a result, many Member States - actually all Member States - have stopped budget support in the last few years and even switched over to project aid. This is actually one of the points of criticism I would like to address to the Commission, since the Commission has apparently not made the Member States aware of these concerns and has carried on with the budget support. I, too, am now in favour of continuing the support in an appropriate form, but not in a form that would give the previous structures the opportunity to administer the money via budget support.
I am also very much in favour of in future supporting the institution that has now been authorised, in other words the Kenyan Parliament. We cannot automatically assume that all Members of Parliament behave properly and that there is no prevailing corruption. I have no illusions about this. Nevertheless, we should channel a large proportion of support into Kenya's political institutions, into promoting its Parliament and our colleagues' capacity for work. Then we shall have the opportunity to enable these newly-authorised colleagues to govern Kenya more effectively in future than the current government has managed to do.
Mr President, I think it is generally accepted that the recent presidential elections in Kenya were flawed. I think that is a great pity because Kenya is a country that has been politically stable for many decades. Sadly that has changed in the last two weeks and we have seen over 600 people killed and 250 000 people have been displaced. Unfortunately, again, that violence is ethnic in nature.
The question now is, what can the international community and ourselves do to bring political stability back to Kenya before the situation deteriorates further? Constructive political dialogue between both sides must be a key priority, and I would agree with other speakers that yesterday was a positive day in the Kenyan Parliament. Without political engagement, however, there will be no agreement, and the European Union is urging its political talks. I am delighted to see that Kofi Annan and the Presidents of Tanzania and Uganda will be there shortly to try and broker some sort of deal.
Many of the people who have been displaced have gone into Uganda, which means there have already been effects on the regions surrounding Kenya. With regard to aid and the European Union increasing its level of financial support for humanitarian programmes in Kenya, I would be interested to hear Commissioner Michel's answer on how exactly that money will be spent and to make sure it has been spent correctly, as raised by previous speakers.
I think we all should remember - and particularly the Kenyan people and the politicians should remember - that history has shown, time and time again, that, where there is a political vacuum, that vacuum can often be filled by extremists, but the people of Kenya deserve better.
President-in-Office. - (SL) Mr Borrell warned that we must not limit ourselves simply to expressions of concern. I agree, and in those terms I would like to answer Mr Wijkman's question: Is the European Union prepared to assist in the search for a solution? The viewpoint of the Presidency is that it must be prepared to actively assist in the search for a solution. But what solution?
Mrs Martens emphasised the need for an African solution to African problems. I agree with that too. In other words, the European Union is not the one who should be forcing its own solutions to problems of this kind - on the contrary. However, it is necessary for it to give active support in the search for a suitable solution with other parties in the international community, especially with those whose values we share and which were referred to by Mr Lambsdorff. In this sense, the Presidency will endeavour to give strong support to the eminent group of African personalities led by the former Secretary General of the United Nations, Mr Annan. In our judgement, it will also be necessary to continue with humanitarian aid, in an appropriate manner of course.
Mr President, allow me to thank all the esteemed Members of Parliament for their contributions. We will certainly relate them faithfully to our colleagues in the Council. We are very pleased that the general standpoint of the institutions is very similar. We will follow the development of events in Kenya very closely.
Member of the Commission. - (FR) Mr President, I will first quickly mention not the 30 million but the 40.6 million euros that constituted the payment, several months ago, of the second tranche of the 120-million-euro programme known as 'Poverty Reduction Budget Support'.
The payment decision had been delayed to await the results and recommendations of the third review of the PRBS programme by the International Monetary Fund.
These results have been known since early November and in November, on the basis of the International Monetary Fund's favourable opinion, the Commission approved in principle the payment of a sum of 40.6 million euros by letter to the Kenyan Finance Minister.
However, taking account of the electoral context and the risk of the government using this payment for electioneering, the Commission decided, in consultation with the Member States, not to make the payment before the elections but after they had taken place, by the cut-off date of 31 December for financial commitments in accordance with the applicable procedures. That is why, technically, the payment was made on 28 December.
I understand the upset this is causing, but just to remind you, it was only from the evening of Friday 28 and Saturday 29 December that the irregularities started to appear, when the transmission of the results from the last 49 constituencies, out of a total of 210, were subject to abnormal delays and, as you know, it was only on Monday 1 January, on the basis of the weekend's events, that the EU election observation mission reported in its preliminary analysis that the elections had not met international standards. Therefore, it was technically too late to prevent or block the payment of this sum of 40.6 million euros.
Secondly, I would like to mention - because it is important from the point of view of the argument - that I agree with many of the things that have been said, but that there are also things I do not agree with at all. When someone suggests that the technique or method of budget support is a method or technique on which there are no conditions or controls, that is obviously wrong. I would just like to draw attention to the fact that before we suddenly suspend budget support we should first check that the proposal, made by Mrs Kinnock and others, to convert budget support into project support, is feasible quickly, or as quickly as budget support allows, so as not to put the people in an even more catastrophic situation of deprivation. Indeed, it is easy to affirm principles, but we still need to make sure that the results and consequences of implementing them do not help to make the situation even worse.
That brings me to two thoughts on budget support. Budget support is controlled. There is evidence to be provided, and it is no less transparent than the project support system.
Of course, Mrs Kinnock and others, it goes without saying that if a settlement is not reached quickly between the parties to restore calm and, I hope, to agree on the possible organisation of new elections, as Mr Wittmann wishes, budget support, which to some extent qualifies the countries it is used for as meeting certain standards, certainly will not be able to be used any more and it will be necessary to find other means of providing support. However, I do not agree that we should just suspend development aid to Kenya. We always need to remember that behind this aid there are people who benefit from it. I wanted to clarify this and I believe it was important.
A last response, finally, to two other points. Do elections need to be organised straight away? I think it would be desirable for the parties to reach an agreement. We can express all the wishes in the world, but believing that elections will be organised immediately without agreement between the parties is unrealistic. Care also needs to be taken not to encourage situations to develop that make the people's difficulty and misfortune even worse. This is something we should not lose sight of, and I think we need to act with great caution. I am in favour of elections, provided that they come out of a settlement.
We will fully support the African mediation and, of course, as the Council said, the Commission is available for a mediation mission. I made contact with Kofi Annan and had a long discussion with him. I told him we were available - including the High Representative - for mediation work. Clearly what is now hoped for is that it can primarily be African mediation. It seems to me that this is something we cannot lose sight of.
In closing, my last comment in answer to the question Mr Mulder asked, if the European Development Fund were budgetised, as Parliament and I are asking, budget support - for example the amount, technique, controls, verification and monitoring - would be done automatically, which would greatly simplify the procedure.
You cannot imagine how much easier and more efficient my life would be if I depended much more directly on Parliament's choices, options and control over the use of my budget.
As things stand, I am afraid that this will unfortunately not be possible, but clearly this is a subject I would like to discuss. The question you ask proves once again that the budgetisation of the European Development Fund would be a considerable advance on the level of effectiveness of our support.
I have received six motions for a resolution1 submitted in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 17 January 2008.
Written statements (Rule 142)
1 See Minutes.
I contribute to this debate with a degree of sadness. Five years ago in December 2002 I was part of the European Parliament's Election Observation Mission to Kenya led by Baroness Nicholson. That election was conducted within International Guidelines that gave the result an integrity that validated a result that gave a victory to the opposition. Having had the opportunity to meet with Mwai Kibaki, the incoming President, we all felt, alongside the conviction of the fairness of his election, that Kenya's future looked brighter with a new era of more efficiency and less corruption beckoning.
Now like at the end of George Orwell's 'Animal Farm' the pigs have become men and the men pigs. The regime that offered so much promise has become as corrupt and inept as its predecessor, in the process destroying the hopes and future of millions of Kenyans. I welcome the robust statements of the EU's Chief Election Observer. I hope the Commission will encourage reconciliation amongst the disputing factions and threaten strong measures if there is any failure to agree.
in writing. - As a former European Parliament election observer for Kenya, I am deeply concerned by the turn of events following the election in December. The fact that Kenya has for years been seen as the most stable country in that part of the African continent makes developments doubly worrying. Kenya, like my country, is a member of the Commonwealth. I support the proposal put forward by the Commonwealth observation team that independent Commonwealth judges be put in place to review the election results. Our own EU election observation team suggested that an independent audit of the results take place. I am convinced that the Kenyan people would have confidence in such an audit being carried out by Commonwealth judges.
Our immediate priority is to see Kenya return to a state of normality, by which I mean a peaceful society in which the democratic process is not in doubt. The news today that the security forces prevented opposition politicians from staging a protest rally does not bode well. I urge the EU to do all in its power to work with other international organisations to ensure that Kenya can recover both its normality and its democracy.